      Case 2:19-cv-02153-JAM-DB Document 17 Filed 08/07/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL L. MCKUIN,                                No. 2:19-cv-2153 DB
12                      Petitioner,
13          v.                                         ORDER
14   ROBERT NEUSCHMID,
15                      Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Presently before the court is respondent’s third motion for

19   extension of time to file a response to the petition. (ECF No. 16.) Respondent states that

20   additional time is necessary because counsel had been preparing to file a motion to dismiss in

21   response to the petition. However, because of a July 20, 2020 ruling from the California Supreme

22   Court, counsel has determined that an answer is the appropriate response. Good Cause appearing,

23   the court will grant the motion.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
      Case 2:19-cv-02153-JAM-DB Document 17 Filed 08/07/20 Page 2 of 2

 1             Accordingly, IT IS HEREBY ORDERED that respondent’s motion for an extension of

 2   time (ECF No. 16) is granted. Respondent shall file and serve a response to the petition on or

 3   before September 15, 2020.

 4   Dated: August 7, 2020
                                                   /s/ DEBORAH BARNES
 5                                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10
     DB:12
11
     DB:1/Orders/Prisoner/Habeas/mcku2153.eot(3)

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
